DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 10 are objected to because of the following informalities:  the term “break” is used in the phrase “a safety break valve” instead of the term “brake”.  Appropriate correction is required.  “brake” should be used as it is consistent with the specification as well as in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “which controls the electric motor an actuator” which appears to be missing word(s) and is unclear.
Claims 6 and 16 recite “a safety brake valve”.  It is not clear if this is the same as the safety break valve of claims 1 or 8, or an additional valve. 
Claim 15 recites “the single electronic control unit controlled valve comprises a shut-off valve”.  “the single electronic control unit controlled valve comprises a shut-off valve” lacks proper antecedent basis in the claims and it is unclear if “a shut-off valve” is the same as the shut-off valve of parent claim 8, or a different valve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US# 2013/0049449).
	Watanabe discloses all the limitations of the instant claims including; a hydraulic pump 10 driven by an electric motor 20 for hydraulic pressure generation;  and an electronic control unit 30/31 for the determination of at least one control value for compensating a control error based on a measured actual braking pressure compared to a pressure demand setpoint (figure 3), which controls the electric motor and least one actuator 20 for a pressure increase or a pressure reduction of the braking pressure when adjusting to the pressure demand setpoint, wherein the electronic control unit controls the electric motor as an actuator to compensate the control error in such a way that in one direction of rotation the hydraulic pump causes a pressure increase (t2-t3 in figure 10) of the braking pressure and in the other direction of rotation (t3-t4 in figure 10) causes a pressure reduction of the braking pressure, wherein a shut-off valve 11 or 16 controlled by the electronic control unit is located in a pressure line between and interconnecting the hydraulic pump 10 and a brake actuator 19 and a pressure limiting valve 14 is positioned upstream the shut-off valve 11 (upstream relative the master cylinder 5, and wherein a safety break valve 16 is located downstream the shut-off valve 11 (relative the pump) along the pressure line to introduce dosed braking and a full parking braking force (note valve 16 is a proportional valve [0016] and therefore can be partially opened for dosed braking, or fully opening for full braking which can be a parking brake force as broadly recited).
Regarding claims 2 and 12, the hydraulic pump is a gear pump.   [0032]
 	Regarding claims 5 and 15, the shut-off valve 11 is controlled by the electronic control unit inserted into the pressure line carrying the braking pressure supplied by the hydraulic pump to implement a shut-off position in addition to the pressure increase and pressure reduction directly caused by the hydraulic pump. 
 	Regarding claims 6 and 16, a safety brake valve 16 inserted into the pressure line carrying the braking park
pressure for safe application of the brake in the event of a malfunction. 
 	Regarding claims 7 and 17, a pressure encoder 13 for measuring the actual braking pressure connected to the pressure line carrying the braking pressure on the outlet-side of the shut-off valve 11, wherein the pressure encoder is electrically connected to the electronic control unit for actual value specification.  Figure 2.
	Regarding claim 8, Watanabe discloses a method of braking at least one vehicle wheel in accordance with a braking pressure control system, the method comprising: using a hydraulic pump 10 driven by an electric motor 20 for hydraulic pressure generation; determining at least one control value for compensating a control error by an electronic control unit 30/31 based on a measured actual braking pressure in comparison with a pressure demand setpoint (figure 3)  to control the electric motor as an actuator 20 for a pressure increase or a pressure reduction of the actual braking pressure when adjusting to the pressure demand setpoint;  and controlling the electric motor as the actuator by the electronic control unit to compensate for the control error such that, in one direction of rotation, the hydraulic pump generates a pressure increase (t2-t3 in figure 10) of the braking pressure and, in the other direction of rotation, the hydraulic pump generates a pressure reduction of the braking pressure (t3-t4 in figure 10), wherein a shut-off valve 11 or 16 controlled by the electronic control unit is located in a pressure line between and interconnecting the hydraulic pump 10 and a brake actuator 19 and a pressure limiting valve 14 is positioned upstream the shut-off valve 11 (upstream relative the master cylinder 5, and wherein a safety break valve 16 is located downstream the shut-off valve 11 (relative the pump) along the pressure line to introduce dosed braking and a full parking braking force (note valve 16 is a proportional valve [0016] and therefore can be partially opened for dosed braking, or fully opening for full braking which can be a parking brake force as broadly recited).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US# 2013/0049449) in view of Fischer et al (US# 2014/0374185).
	Watanabe discloses all the limitations of the instant claims with exception to the electric motor being a permanently excited synchronous motor (claim 3/13) and having an external rotor motor (claim 4/14).  Watanabe instead broadly discloses an electric motor.  Fischer et al disclose an electric device for a motor vehicle and further suggest a permanently excited synchronous motor having an internal or external rotor due to the high torque density [0049].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a permanently excited synchronous motor having an external rotor motor for the electric motor of Watanabe, as suggested by Fischer et al to ensure sufficient torque for rapid pressure adjustments. 
	Regarding claim 9, Watanabe discloses all the limitations of the instant claims with exception to controlling the motor with regard to positive and negative speed and torque.  Fischer et al disclose an electric device for a motor vehicle and further teach controlling a motor with regard to both torque and speed [0048].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to control the electric motor of Watanabe with regard to speed and torque, as suggested by Fischer et al as an obvious means of attaining desired pressures at the desired times.  It is noted that the reverse direction control of Watanabe can be expressed by negative values. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US# 2013/0049449) in view of Nakamura et al (US# 2013/0064704).
	Watanabe discloses a method of braking at least one vehicle wheel in accordance with a braking pressure control system, the method comprising: using a hydraulic pump 10 driven by an electric motor 20 for hydraulic pressure generation; determining at least one control value for compensating a control error by an electronic control unit 30/31 based on a measured actual braking pressure in comparison with a pressure demand setpoint (figure 3)  to control at least one actuator (gate-in, gate-out, pump-out valves) for a pressure increase or a pressure reduction of the actual braking pressure when adjusting to the pressure demand setpoint;  and controlling the electric motor as an actuator by the electronic control unit to compensate for the control error such that, in one direction of rotation, the hydraulic pump generates a pressure increase (t2-t3 in figure 10) of the braking pressure and, in the other direction of rotation, the hydraulic pump generates a pressure reduction of the braking pressure (t3-t4 in figure 10) wherein a shut-off valve 11 or 16 controlled by the electronic control unit is located in a pressure line between and interconnecting the hydraulic pump 10 and a brake actuator 19 and a pressure limiting valve 14 is positioned upstream the shut-off valve 11 (upstream relative the master cylinder 5, and wherein a safety break valve 16 is located downstream the shut-off valve 11 (relative the pump) along the pressure line to introduce dosed braking and a full parking braking force (note valve 16 is a proportional valve [0016] and therefore can be partially opened for dosed braking, or fully opening for full braking which can be a parking brake force as broadly recited). Watanabe lacks the specific disclosure of non-transitory computer readable medium including program code for carrying out the method.  Nakamura et al disclose a similar brake system and further teach non-transitory computer readable medium including program code for carrying out braking methods.  [0038]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to non-transitory computer readable medium to store code for carrying out the method of Watanabe as taught by Nakamura et al, as an obvious means of implementing the disclosed controller and method in a common and efficient manner.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US# 2013/0049449) and Nakamura et al (US# 2013/0064704), as applied to claim 10 above, in further view of Fischer et al (US# 2014/0374185).
Watanabe, as applied above, discloses all the limitations of the instant claims with exception to controlling the motor with regard to positive and negative speed and torque.  Fischer et al disclose an electric device for a motor vehicle and further teach controlling a motor with regard to both torque and speed [0048].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to control the electric motor of Watanabe with regard to speed and torque, as suggested by Fischer et al as an obvious means of attaining desired pressures at the desired times.  It is noted that the reverse direction control of Watanabe can be expressed by negative values. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK